DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on August 30, 2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.
Applicant’s election of the species (compound 9ah at page 53 of the specification): 
    PNG
    media_image1.png
    216
    228
    media_image1.png
    Greyscale
 is also acknowledged.  
The elected species represents a compound of formula (I):

    PNG
    media_image2.png
    146
    194
    media_image2.png
    Greyscale

wherein:

X1 is N+-O-, X2 is N;
R1 is H; and
R2 is 
    PNG
    media_image3.png
    74
    119
    media_image3.png
    Greyscale
wherein m is 1, R4 is attached at the 2-position and represents COR6 wherein R6 is N(R8)2 wherein one R8 is H and the other is 4-chlorophenyl.
	Claims 1-8 read on elected species.
The guidelines in MPEP § 803.02 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  Relevant portion of MPEP § 803.02 is provided here for convenience:
As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.

Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
	
The elected species was not found in the prior art and the search was expanded to the compounds of formula (I) wherein:
or a double bond;
X1 is N+-O-, X2 is N or X1 is N and X2 is N+-O- or X1 and X2 are N;
R1 is H; and
R2 is 
    PNG
    media_image3.png
    74
    119
    media_image3.png
    Greyscale
wherein m is 1 or 2, R4 is attached at the 2-position and represents COR6 wherein R6 is N(R8)2 wherein one R8 is H and the other is 4-chlorophenyl, or R4 is nitro;
and art was found.  Claims 1-8 read on the above expanded subgenus.  Claims 1-8 (all in part, other than the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Improper Markush Grouping Rejection
	Claims 1-8 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) include different compounds for the different definitions of X1, X2, R1 and R2.  Each of the elements of structural formula (I) of instant claim 1 represent numerous possibilities.  For example, the tricyclic group of formula (I) represents various types of ring structures for different definitions of X1 and X2.  Further, the ‘aryl’ group of R1 and R2 represents numerous 	
In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I) or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a polymorph, prodrug or clathrate of a compound of formula (I).  The specification does not enable make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A compound ... or a pharmaceutically acceptable salt, polymorph, prodrug, solvate or clathrate thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the types of ‘polymorphs’, ‘prodrugs’ and ‘clathrates’ intended by the recitation.
I. Polymorph:
The specification does not provide a definition for the term ‘polymorph’ and there are no working examples of a “polymorph” of the instantly claimed compound.
Polymorphs are generally natural variations within compounds which themselves may not have any meaningful use. Therefore, determining whether the claimed compounds have or do not have a polymorphism would require determining whether there was a polymorphism within such a sequence and then determining how to use this information in a patentably meaningful way. The instant invention, however, provides no information to this extent.
Searching the pertinent art in the related to caspase targeting moieties did not result in support for such polymorphs of compounds of structures similar to that recited in instant claims. 
Based on the above two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
	The nature of the invention and the state of the prior art:
Specification is not adequately enabled as to how to make polymorphs of the claimed compounds and the specification has no example of polymorph of the instant compounds. Specification neither defines the term nor provides an enabling disclosure of ‘polymorphs’ of the instant compounds.
The instantly claimed compounds have substituents having variable groups X1, X2, R1, R2, etc.  Careful calculation of the number of compounds embraced by the instant claims shows a large number of compounds and there is no teaching of any polymorph of this large genus.
The state of the art is that is not predictable whether polymorphs will form or what their composition will be. Thus, in the absence of experimentation one cannot predict if a particular polymorph of a specific compound will form or not. One cannot predict the stoichiometry of the formed polymorph. 
A state of the art reference, Vippagunta et al., Advanced Drug Delivery Reviews 48: 3-26, 2001, states that formation of polymorphs is unpredictable.  The reference provides that – ‘different crystalline polymorphs differ in crystal packing, and/or molecular conformation as well as in lattice energy and entropy, there are usually significant differences in their physical properties, such as density, hardness, tabletability, refractive index, melting point, enthalpy of fusion, vapor pressure, solubility, dissolution rate, other thermodynamic and kinetic properties, color, etc.  Differences in physical properties of various solid forms have an important effect on  the processing of drug substances into drug products, while differences in solubility may have implications on the absorption of the active drug from its dosage form, by affecting the dissolution rate and possibly the mass transport of the molecules’, see page 4.  Further, the reference provides that: “The main challenge in managing the phenomenon of multiple solid 
Joachim Ulrich (Kirk-Othmer Encyclopedia of Chemical Technology) provides that “Polymorphism is a condition in which chemically identical substances may crystallize into different forms.  Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure.  ...  Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (e.g., melting point or dissolution rate)”, see page 3.
(ii).	The predictability or lack thereof in the art:

(iii).	The amount of direction or guidance present:
The synthetic procedures in the specification and illustrated examples in the experimental section of the specification are limited to making the compounds related to the structures recited in instant claims and not related to polymorphs thereof.
(iv).	The presence or absence of working examples:
	There is no working example of any polymorphic form.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that polymorphic forms of these compounds actually exist; if they did, they would have formed. Hence, there should be showing supporting that polymorphs of these compounds exist and therefore can be made. 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for compounds generically embraced in the claims would lead to desired polymorph of the compound.  As noted above, the genus embraces a large number of compounds and hence the claims are extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even 
II. Prodrug:
The specification provides that “The term “prodrug” means a derivative of a compound that can hydrolyze, oxidize, or otherwise react under biological conditions (in vitro or in vivo) to provide an active compound, particularly a compound of the invention.  Examples of prodrugs include, but are not limited to, derivatives and metabolites of a compound of the invention that include biohydrolyzable moieties such as biohydrolyzable amides, biohydrolyzable esters, …” (see page 24).  The specification, however, does not provide what are some of the examples of the ‘compound that can hydrolyze, oxidize, or react to provide the invention compound’, i.e., a ‘precursor’ and/or ‘prodrug’ intended by the recitation in instant claims.  The instantly claimed compounds include functional groups that can undergo hydrolysis.  However, the specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular 
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds as recited in instant claims.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined 
Specification provides no description or support, as noted above, for compounds generically embraced by the claims would lead to desired prodrug of the compound having the structures depicted in claims.  The genus of structure(s) recited in instant claims embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of a compound embraced in the instant claims in view of the pertinent reference teachings.
III. Clathrate:
Factual Basis:  Specification has no working example of clathrate of compound of formula (I).  Searching the pertinent art in the related oxadiazole tricyclic compound area did not result in support for such clathrates of instant compounds of formula (I).  The term “clathrate” is a chemical substance consisting of a lattice of one type of molecule trapping and containing a second type of molecule.  In the instant application, there is no explanation of what type of molecule or molecules are bound together with which second molecule.  There is no enabling description representing any structures that correspond with the meanings of clathrate.
Based on these two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 

The nature of the invention and the state of the prior art:
The invention is drawn to compound of formula (I) and a pharmaceutically acceptable salt thereof, as well as a clathrate thereof.  Specification is not adequately enabled as to how to make a clathrates of compounds of formula (I).  Specification has no example of clathrate of the instant compounds.
The compounds of formula (I) embrace substituted tricyclic oxadiazole compounds.  Careful calculation of the number of compounds embraced in the instant formula (I) shows a large number of compounds. The term “substituted” (in all occurrences) embraces undefined number of variable groups and thus, the genus embraced by the instant claims is excessively large and there is no teaching of any clathrate of this large genus.
The state of the art is not clearly indicative of clathrates of the instantly claimed compounds.  See for example, Worsch et al., which teaches cyclodextrin clathrates, however, does not clearly indicate how one skilled in the art generally apply to all types of compounds.  Thus, in the absence of experimentation one cannot predict if clathrate of a particular compound may form or not.  One cannot predict the stoichiometry of the formed clathrate.
(ii).	The predictability or lack thereof in the art:
Hence the clathrates as applied to the above-mentioned compounds claimed by the applicant are not art-recognized compounds and hence there should be adequate enabling disclosure in the specification with working example(s).
(iii).	The amount of direction or guidance present:
Examples illustrated in the experimental section are limited to making the compounds and not related to clathrate thereof. There is no example of a clathrate of any of the instantly claimed compounds or applicant provided any state of the art reference that readily recognizes 
(iv).	The presence or absence of working examples:
Determining if any particular molecule would form a clathrate would require synthesis of the individual molecules and further, evaluating other reaction conditions to form the appropriate clathrate.  The experimentation is potentially open-ended.  The direction concerning the clathrates is not found anywhere in the specification and there is no working example of any clathrate formed.  The claims are drawn to clathrate, yet the numerous examples presented all failed to indicate the possibility of forming a clathrate. These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that clathrates of these compounds actually exist; and at least applicants have not disclosed any such compounds nor identified references that provide clear illustration of such compounds.  There is no showing supporting that clathrates of these compounds exist and/or can be made. 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for instantly claimed compounds would lead to desired clathrate of the compound of formula (I).  As noted above, the genus embraces a large number of compounds and hence the claims are extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsonov et al., (Russian Chemical Bulletin 2010).  The instant claims read on reference disclosed compound, see Compound 12 (the two isomers 12a and 12b) in Scheme 3, page 2370 wherein Ar is 2,4-(NO2)2C6H3 (i.e., 2,4-dinitrophenyl) and the Experimental Section at page 2373, col. 2.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amor-Gueret et al., WO 2017/167989.  The instant claims read on reference disclosed compound, see the compound in Table 3, page 56, NSC number: 669455 (structure depicted below for convenience).  The compound is disclosed to be an antitumor agent, see page 2, lines 22-23.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



	Receipt is acknowledged of the Information Disclosure Statements filed on July 7, 2020 and August 30, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 17, 2021